 

 

USDC SDNY

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

ere UCT OTITTAE
. DATE c~: ,;U
Abdulbaqi Abdullah Qasm Al Aswad, ATE FILED MAR

 

 

 

 

 

Plaintiff,
20-cv-890 (AJN)
—y—
ORDER
William Barr, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
The Initial Conference in this matter, currently scheduled for March 13, 2020, is hereby
adjourned sine die. The parties are ORDERED to meet and confer and submit a proposed

schedule governing this action no later than March 17, 2020.

SO ORDERED.

Dated: March \? , 2020 \
New York, New York \ |

ISON J. NATHAN
nited States District Judge

 

 

 
